DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/339,343 filed on 03 April 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13, 15-16, 19-20 are rejected under 35 U.S.C. 102(aa)(1) as being anticipated by US Patent 4,487,228 issued to Waldo et al (Waldo).
Regarding Claim 1
polymer securing mechanism configured to be in contact with a circumferential wall of a perforating gun (fig.1 element 20 and fig.2 element 61; see at least column 2 lines 15-45); and
a metallic component or a metallic compound component coupled to the polymer securing mechanism and sized to block an opening of an end of the perforating gun for protecting internal components of perforating gun from external contaminants (fig.1, 21, fig.2, 62; see at least column 3 lines 17-55).
Regarding Claim 2, please see fig.1, 24 and fig.2, 65 for threads; see at least column 2 lines 15-45 and column 3 lines 17-55.
Regarding Claim 3, Please see fig.1, 24 and fig.2, 65; see at least column 2 lines 15-45 and column 3 lines 17-55 for threads disclosed.  Since the threads are disclosed as being plastic, they are inherently meltable at some temperature and therefore would meet the intended use limitation.
Regarding Claim 4, see fig.1 and at least column 2 lines 15-45.
Regarding Claim 5, see fig.2 and at least column 3 lines 17-55.
Regarding Claim 13, see at least column 3 lines 42-48 for square hole to aid in installation/removal.
Regarding Claim 15, Waldo discloses a method of providing an end protector for a well perforating gun, comprising:
coupling a metallic component (fig.1 21 fig.2, 62) to a polymer securing mechanism (fig.1, 20 fig.2, 61), the metallic component sized to block an opening proximate an end of the perforating gun for protecting internal components of 
contacting or attaching the polymer securing mechanism with a circular wall of a perforating gun (see at least column 2 lines 15-45 and column 3 lines 17-55).
Regarding Claim 16, Please see fig.1, 24 and fig.2, 65; see at least column 2 lines 15-45 and column 3 lines 17-55 for threads disclosed.  Since the threads are disclosed as being plastic, they are inherently meltable at some temperature and therefore would meet the method use limitation.
Regarding Claims 19-20, see at least column 3 lines 42-48 for square hole to aid in installation/removal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,487,228 issued to Waldo et al (Waldo).
Regarding Claims 7, 12, Waldo discloses the end protector of claim 1 but fails to specifically disclose an adhesive to hold the metallic component to the polymer securing mechanism (glued).  However, the addition of an adhesive would have been obvious to one having ordinary skill when joining two pieces together as using adhesives is old and well-known.
Regarding Claim 9, Waldo discloses the end protector of claim 1 wherein the metallic component is steel.  Waldo does not specifically disclose stainless steel.  However, selecting one type of steel over another would have been obvious to one having ordinary skill as merely substituting an equivalent material for the same purpose.

Allowable Subject Matter
Claims 6, 8, 10-11, 14, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998.  The examiner can normally be reached on M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN COOPER/Primary Examiner, Art Unit 3641